IN THE SUPREME COURT OF TEXAS

                                 No. 06-0421

                            IN RE  ELIZABETH WOOD

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency relief, filed May  25,  2006,  is
granted in part.   The Order on Motion for Mental Examination and the  Order
on Motion for Preparation of Social Study, both dated November 14, 2005,  in
Cause No. 29,660, styled Gary and Freda Wood v. Elizabeth Wood, in the  12th
District Court of Grimes County, Texas, are stayed pending further order  of
this Court.

                             Done at the  City  of  Austin,  this  June  21,
2006.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk